Title: Deed of Trust to John B. Church, John Laurance, and Matthew Clarkson, [6 July 1804]
From: Church, John B.,Laurance, John,Clarkson, Matthew
To: 



[New York, July 6, 1804]

This Indenture made the Sixth day of July in the Year of our Lord one thousand Eight hundred and four Between Alexander Hamilton of the City of New York Counsellor at Law of the one part and John B. Church John Laurance and Matthew Clarkson of the City of New York Esquires of the other part Witnessth That the Said Alexander Hamilton for and in consideration of one Dollar to him in hand paid by the Said John B. Church John Laurance and Matthew Clarkson (the receipt whereof he doth hereby acknowledge) hath granted bargained sold conveyed released enfeoffed and confirmed and by these presents doth grant bargain Sell convey release enfeoff and confirm unto the Said John B. Church John Laurance and Matthew Clarkson and to their heirs and assigns as joint tenants and not as tenants in common all and Singular the Lands tenements and hereditaments which the Said Alexander Hamilton owns occupies and possesses and to which he is or shall be intitled by virtue of any and every purchase Conveyance Contract or agreement heretofore made between him and Jacob Scheifflin of the City of New York Druggist or Samuel Bradhurst of Haerlem Physician Situate lying and being at Harlem in the County of New York, including all houses and other Buildings and elections and all commons or right of commons and all ways water courses privileges and Easements whatsoever with the appurtenances thereupon erected and therewith purchased agreed for used occupied or enjoyed And all the Estate Right title property claim and demand whatsoever in Law and Equity of the said Alexander Hamilton of in and to the same and every part thereof Also All the Lands tenements and hereditaments of him the said Alexander Hamilton whether held in Severalty or in common or joint tenancy with the Said John B. Church and John Laurance or with either of them Severally, Situate lying and in Townships Number fifteen and twenty one of Scriba’s patent in Rosevelts purchase in the County of oneida including the benefit of all contracts for the Sale of any part or parts thereof and the consideration money to be paid therefore And All the Estate Right title property Claim and Demand whatsoever in Law & equity of him the said Alexander Hamilton of in and to the Same and every part thereof with the appurtenances. Also all the household furniture Horses Carriages and the Library (except the books of Divinity) of him the Said Alexander Hamilton whatsoever and wheresoever To have and to hold all and Singular the Said Lands tenements hereditaments goods Chattels and premises unto the Said John B. Church John Laurance and Matthew Clarkson their heirs and assigns to and for their own proper use benefit and behoof for ever as Joint tenants and not as tenants in common upon trust nevertheless to Sell and dispose of the said premises and every part thereof for immediate payment or upon Credit as to them Shall Seem expedient by one or more Sales at public Auction or otherwise as they Should think fit and to apply and pay The proceeds of such sales towards the Satisfaction and discharge of all and every the accommodation note and notes discounted for him the Said Alexander Hamilton by and remaining in the Bank of New York the Manhattan Bank and the Office of Discount and Deposit of the Bank of the United States in and for the City of New York and the Merchants Bank (So called) in the City of New York and towards the Satisfaction and discharge of a Sum of Two hundred and Sixty nine Dollars and fifty Seven Cents remaining in his hands and belonging to the trustees for the Marriage contract of Louis Le Guen with Mary his wife and towards the Satisfaction and discharge of a certain accommodation note made by the said John Laurance and indorsed by me and Discounted in and by the Said Merchants Bank believed to be for the Sum of Nine hundred Dollars (of which two thirds are payable by the Said Alexander Hamilton) and towards the Satisfaction and discharge of the debts which the Said Alexander Hamilton owes to Jacob Sherred and John B. Dash Junior. In witness whereof the parties to these presents have hereunto Set and Subscribed their hands and Seals respectively the day and year first above written

Alexander Hamilton


View of Objects for which this trust is created & the value of the fund.





Objects


Bank accommodations to myself
20 000






To J Laurance—Ballance ⅌ general Statemt. being 490 say ⅔
}



393



Sum due to Marriage Contract of L L G
269



To Sherrid supposed
1 000



To Dash
  512




22 174



Deduct on account of an additional provision made for J B Church to bring him to a level with other principal Indorse[r]s
 1 500





20 674



Fund





Establist. at Haerlem which it is supposed would bring for Cash or moderate credit
}



25 000



deduct incumbrances
  12 000





13 000


9000 acres in 15 & 21 probably bring 12/ ⅌ acre in same manner
13 500


other Articles (say)

 3 000




29.500



